September 8, 2015



Mr. Jeffrey D. Kyle, Clerk
Court of Appeals
Third District of Texas
P.O. Box 12547
Austin, TX 78711-2547


RE:    Request for Extension to File Reporter’s Record
       Trial Court Case Number: 14-904017
       COA Number: 03-15-00342-CR

Style: Lee Andrew Green
       v. The State of Texas

Dear Mr. Kyle:

I am the official court reporter responsible for preparing the case-in-chief of this reporter's record
in the above-referenced cause number.

According to my records, this reporter's record was due September 7, 2015. I am in the process
of preparing the reporter’s record in this case; however, the record is not complete at this time. I
respectfully request a 30-day extension of time for the preparation of this transcript. I apologize
to the Court for the delay in filing this request.

Thank you for your consideration in this matter.

Sincerely,



Roxanne Davenport
Official Court Reporter
403rd District Court
P.O. Box 1748
Austin, Texas 78767
(512) 854-9620
roxanne.davenport@co.travis.tx.us